COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-044-CV
 
T. JORDAN TOWING, INC., D/B/A   
                                                        APPELLANT
ADVANTAGE FINANCIAL SERVICES
V.
SOUTHTRUST BANK, N.A.                                                              
         APPELLEE
 
----------
FROM THE 352ND
DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
On June 5, 2003, we notified appellant that the trial court clerk responsible
for preparing the record in this appeal informed the court that payment
arrangements had not been made to pay for the clerk's record as required by TEX.
R. APP. P. 35.3(a)(2). We stated we would
dismiss the appeal for want of prosecution unless appellant, within fifteen
days, made arrangements to pay for the clerk's record and provided this court
with proof of payment.
Because appellant has not made payment arrangements for the clerk's record,
it is the opinion of the court that the appeal should be dismissed for want of
prosecution. Accordingly, we dismiss the appeal. See TEX.
R. APP. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the appeal, for which let execution issue.
 
                                                                      
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY, J.
DELIVERED: August 27, 2003

1. See Tex. R. App. P. 47.4.